DETAILED ACTION
This Office Action is in response to Applicant’s application 17/048,146 filed on October 16, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on October 16, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on April 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites ‘a epoxy resin’ at line 3 and Examiner suggests ‘an epoxy resin’ consistent with conventional grammar.   Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 depends upon claim 13 however it appears this is a typographical error for claim 14.  Examiner will assume this dependency for purposes of examination.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 9-10, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2018/0090698 (Jeong).
Regarding claim 1, Jeong discloses at annotated Figure 18 a display substrate comprising: 

    PNG
    media_image1.png
    656
    717
    media_image1.png
    Greyscale
a flexible base substrate, 100 [0097], and a trace layer, 810 [0102], a first adhesion-enhancing layer, 130 [0102], and a first insulating layer, 700 [0115], that are stacked on the flexible base substrate, as shown, wherein the first adhesion-enhancing layer, 130, is between the first insulating layer, 700, and the trace layer, 810, as shown, and the first adhesion-enhancing layer, 130, is bonded to the first insulating layer, 700, and the trace layer respectively, 810 as shown; 
the flexible base substrate is provided with a bending area, BA1 [0076],  and an overlapping area, as annotated, is present between an area which an orthographic projection of the first adhesion-enhancing layer on the flexible base substrate, as shown, is within and the bending area, as shown; and 
the trace layer, 810, is provided with a signal trace, 811 [0102], and an overlapping area, as annotated, is present between an area which an orthographic projection of the signal trace on the flexible base substrate is within and the bending area, as shown.
Regarding claim 9 which depends upon claim 1, Jeong teaches the first insulating layer, the first adhesion-enhancing layer, and the trace layer are stacked along a direction away from the flexible base substrate.
Regarding claim 10 which depends upon claim 1, Jeong teaches the first insulating layer is an organic layer e.g. PI at [0135].
Regarding claim 13 and referring to the discussion above, Jeong discloses a manufacturing method of a display substrate, wherein the method comprises: obtaining a flexible base substrate provided with a bending area; and forming a trace layer, a first adhesion-enhancing layer, and a first insulating layer that are stacked on the flexible base substrate, wherein the first adhesion-enhancing layer is bonded to the first insulating layer and the trace layer respectively, an overlapping area is present between an area which an orthographic projection of the first adhesion-enhancing layer on the flexible base substrate is within and the bending area, and an overlapping area is present between an area which an orthographic projection of the signal trace in the trace layer on the flexible base substrate is within and the bending area.
Regarding claim 15 which depends upon claim 13, Jeong teaches forming the trace layer, the first adhesion-enhancing layer, and the first insulating layer that are stacked on the flexible base substrate comprises: forming the first insulating layer, the first adhesion-enhancing layer, and the trace layer in sequence on the flexible base substrate.
Regarding claim 19 Jeong discloses a display device [0007], comprising a display substrate according to claim 1.
Claims 1-2, 9, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0006680 (Fang).
Regarding claim 1, Fang discloses at annotated Figure 12 a display substrate comprising: 
    PNG
    media_image2.png
    352
    879
    media_image2.png
    Greyscale

a flexible base substrate, 11 [0055], and a trace layer, as annotated, a first adhesion-enhancing layer, 121 [0072], and a first insulating layer, 13 [0055] or 14 [0069], that are stacked on the flexible base substrate, as shown, wherein the first adhesion-enhancing layer, 121, is between the first insulating layer, 13/14, and the trace layer, as shown, and the first adhesion-enhancing layer, 121, is bonded to the first insulating layer, 13 or 14, and the trace layer respectively, as shown where Examiner notes that ‘bonding’ does not preclude indirect bonding, i.e. is not read to be direct bonding merely that the first adhesion enhancing layer and the trace layer are bound to each other; 
the flexible base substrate is provided with a bending area, as annotated, and an overlapping area, as annotated, is present between an area which an orthographic projection of the first adhesion-enhancing layer on the flexible base substrate is within and the bending area, as shown; and 
the trace layer, as annotated, is provided with a signal trace, as shown, and an overlapping area, as annotated, is present between an area which an orthographic projection of the signal trace on the flexible base substrate is within and the bending area, as shown.
Regarding claim 2 which depends upon claim 1, Fang teaches a material of the first adhesion-enhancing layer, 121, comprises one or more of an acrylic resin, a(n) epoxy resin, and a polyimide at [0073].
Regarding claim 9 which depends upon claim 1, Fang the first insulating layer, the first adhesion-enhancing layer, and the trace layer are stacked along a direction away from the flexible base substrate.
Regarding claim 13 and referring to the discussion above, Fang discloses a manufacturing method of a display substrate, wherein the method comprises: obtaining a flexible base substrate provided with a bending area; and forming a trace layer, a first adhesion-enhancing layer, and a first insulating layer that are stacked on the flexible base substrate, wherein the first adhesion-enhancing layer is bonded to the first insulating layer and the trace layer respectively, an overlapping area is present between an area which an orthographic projection of the first adhesion-enhancing layer on the flexible base substrate is within and the bending area, and an overlapping area is present between an area which an orthographic projection of the signal trace in the trace layer on the flexible base substrate is within and the bending area.
Regarding claim 15 which depends upon claim 13, Fang teaches forming the trace layer, the first adhesion-enhancing layer, and the first insulating layer that are stacked on the flexible base substrate comprises: forming the first insulating layer, the first adhesion-enhancing layer, and the trace layer in sequence on the flexible base substrate.
Regarding claim 19 Fang discloses a display device see abstract, Figure 9 [0049], comprising a display substrate according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong.
Regarding claim 3, Jeong teaches a thickness of the first adhesion enhancing layer is greater than 0 microns.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a thickness of the first adhesion-enhancing layer is in a range of 1 micron to 3 microns because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05. 
 Regarding claim 8 which depends upon claim 1, Jeong suggests the trace layer comprises a source trace and a drain trace at Figure 3 and at [0106] e.g. scan or data lines.
Regarding claim 18 which depends upon claim 13, Jeong teaches and suggests obtaining the flexible base substrate provided with the bending area comprises: providing a rigid base substrate, 220 [0097-98]; and forming the flexible base substrate provided with the bending area on the rigid base substrate, as shown.
Allowable Subject Matter
Claims 4-7, 11-12, 14, 16-17 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art does not disclose the device of claim 1, wherein the display substrate comprises a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate, wherein the second insulating layer is on one side of the trace layer distal from the first insulating layer, the second adhesion-enhancing layer is between the second insulating layer and the trace layer, the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area.
Claims 5-7 and 11 depend directly or indirectly on claim 4 and are allowable on that basis.
Regarding claim 12 the prior art does not disclose the device of claim 1, wherein the display substrate comprises a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate, wherein the second insulating layer is on one side of the trace layer distal from the first insulating layer, the second adhesion-enhancing layer is between the second insulating layer and the trace layer, the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area; a material of the first adhesion-enhancing layer or a material of the second adhesion-enhancing layer comprises one or more of an acrylic resin, an epoxy resin, and a polyimide; and a thickness of the first adhesion-enhancing layer or a thickness of the second adhesion-enhancing layer is in a range of 1 micron to 3 microns.
Regarding claim 14 the prior art does not disclose the method claim 13, wherein after forming the trace layer, the first adhesion-enhancing layer, and the first insulating layer that are stacked on the flexible base substrate, the method further comprises: forming a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate on which the trace layer is formed, wherein the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area.
Claim 17 appears to depends upon claim 14 and is allowable on that assumption.
Regarding claim 16 the prior art does not teach the method of claim 15, wherein forming the first insulating layer, the first adhesion-enhancing layer, and the trace layer in sequence on the flexible base substrate comprises: coating a polyimide solution on the flexible base substrate, and drying the polyimide solution to form the first insulating layer; forming, by one of deposition, coating and sputtering, an acrylic resin layer on the flexible base substrate on which the first insulating layer is formed; processing the acrylic resin layer by patterning to obtain the first adhesion-enhancing layer; forming, by one of deposition, coating and sputtering, a metal material layer on the flexible base substrate on which the first adhesion-enhancing layer is formed; and processing the metal material layer by patterning to obtain the trace layer.
Regarding claim 20 the prior art does not disclose the device of claim 2, wherein the display substrate comprises a second adhesion-enhancing layer and a second insulating layer that are stacked on the flexible base substrate, wherein the second insulating layer is on one side of the trace layer distal from the first insulating layer, the second adhesion-enhancing layer is between the second insulating layer and the trace layer, the second adhesion-enhancing layer is bonded to the second insulating layer and the trace layer respectively, and an overlapping area is present between an area which an orthographic projection of the second adhesion-enhancing layer on the flexible base substrate is within and the bending area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893